Paul Ward, Justice, dissenting. It is my opinion that the Circuit Court had no jurisdiction to dismiss appellee’s petition for a writ of Habeas Corpus under the facts in this case. (a) On August 4, 1965, the Circuit Judge made an order which in part reads: “. . . that Virginia Austin be and is given 24 hours or until 2:00 p.m., August 5, 1965, to apply to the Supreme Court of Arkansas for a writ of Prohibition. . Appellee was unquestionably aware of this order. (b) Appellant did so apply to this Court on the morning of August 5, 1965, and on the same day we entered an order which reads: “This cause is remanded to the Circuit Court of Washington County, Arkansas, with directions to transfer the entire cause to the Chancery Court of Washington County; and Virginia Austin is given three days to file defensive pleadings to the writ of Habeas Corpus.” As is shown hereafter, this order was brought to the attention of the Clerk of the Circuit Court, the attorney for appellee, and the Circuit Judge on August 5, 1965. This is shown by the testimony of appellee’s attorney at pages 40-41 of the record. There it is shown that all the above mentioned parties were in the Clerk’s office when the contents of our order was made known to them. (c) On the occasion above mentioned (after the contents of our order was made known, and before 2:00 p.m. of that day) appellee was allowed to dismiss his petition. It is my position that, in view of the above facts, the Circuit Court had no power or jurisdiction to do anything except to transfer the cause to Chancery Court in accordance with our specific order. Until our order was made known to the Circuit Court, jurisdiction of the cause was in this Court. The learned Chancery Judge was aware of this fact and found that the cause was “remanded to the Circuit Court and immediately upon that remand the Circuit Court became invested with full and complete jurisdiction of the cause.” I disagree with the Chancellor as to the words emphasized above. It is my opinion that the Circuit Court was invested only with the power which our order gave him — to transfer the cause to Chancery Court. It follows from what has been said that appellee was a party to the Chancery proceeding and it was not necessary to give him further notice. Therefore I would reverse the decree of the Chancery Court.